DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejections - 35 USC § 103 for claims 1-3, 5-11 and 13-22 has withdrawn with respect to the arguments received on February 18, 2019. 
Allowable Subject Matter
Claims 1-2, 5-11 and 13-22 are allowed.
The closest prior art, namely, Shibata’231 (US 2015/0092231), Ren’763 (US 2015/0373763) and Suzuki’683 (US 2013/0260683) fails to teach “in a specific situation where an operation state of the communication device is a parent station state in which the communication device operates as a parent station of a first wireless network, which is a first Wi-Fi network, and N number (N being an integer of 1 or more) of first external devices participate in the first wireless network as child stations, receive an Invitation request from a second external device different from the N number of the first external devices via the wireless interface, the Invitation request being a command according to a Wi-Fi scheme for requesting the communication device to belong to a second wireless network, which is a second Wi-Fi network, different from the first wireless network, wherein the first wireless network has a first network access identifier and the second wireless network has a second network access identifier different from the first network access identifier, the second wireless network being a network where the second external device operates as a parent station; in a case where the Invitation request is received from the second external device in the specific situation, disconnect a wireless connection with each of the N number of the first external devices that are the child stations in the first wireless network; in the case where the Invitation request is received from the second external device in the specific situation, shift the operation state of the communication device from the parent station state of the first wireless network to a first state where the communication device belongs to the second wireless network different from the first wireless network, the first state being a state where the communication device participates in the second wireless network as a child station”” along with all the other limitations as required by independent claim 1.
The closest prior art, namely, Shibata’231 (US 2015/0092231), Ren’763 (US 2015/0373763) and Suzuki’683 (US 2013/0260683) fails to teach “in a specific situation where an operation state of the communication device is a parent station state in which the communication device operates as a parent station of a first wireless network, which is a first Wi-Fi network, and N number (N being an integer of 1 or more) of first external devices participate in the first wireless network as child stations, receive an Invitation request from a second external device different from the N number of the first external devices via a wireless interface of the communication device, the Invitation request being a command according to a Wi-Fi scheme for requesting the communication device to belong to a second wireless network, which is a second Wi-Fi network, different from the first wireless network, wherein the first wireless network has a first network access identifier and the second wireless network has a second network access identifier different from the first network access identifier, the second wireless network being a network where the second external device operates as a parent station; in a case where the Invitation request is received from the second external device in the specific situation, disconnect a wireless connection with each of the N number of the first external devices that are the child stations in the first wireless network; in the case where the Invitation request is received from the second external device in the specific situation, shift the operation state of the communication device from the parent station state of the first wireless network to a first state where the communication device belongs to the second wireless network different from the first wireless network, the first state being a state where the communication device participates in the second wireless network as a child station” along with all the other limitations as required by independent claim 11.
The closest prior art, namely, Shibata’231 (US 2015/0092231), Ren’763 (US 2015/0373763) and Suzuki’683 (US 2013/0260683) fails to teach “in a specific situation where an operation state of the communication device is a parent station state in which the communication device operates as a parent station of a first wireless network, which is a first Wi-Fi network, and N number (N being an integer of 1 or more) of first external devices participate in the first wireless network as child stations, establish a wireless connection with a second external device different from the N number of the first external devices via the second wireless interface, in a case where the wireless connection with the second external device is established, store predetermined information indicating that the wireless connection with the second external device has been established in the memory, in the specific situation where the  predetermined information is stored in the memory, receive a Probe request from the second external device via the first | wireless interface, wherein the first wireless network has a first network access identifier and a second wireless network, which is a second Wi-Fi network, has a second network access identifier different from the first network access identifier, the second wireless network being a network where the second external device operates as a child station; in a case where the Probe request is received from the second external device in the specific situation and under the situation where the predetermined information is stored in the memory, disconnect a wireless connection with each of the N number of the first external devices that are the child stations in the first wireless network; in the case where the Probe request is received from the second external device in the specific situation and under the situation where the predetermined information is stored in the memory, shift the operation state of the communication device from the parent station state of the first wireless network to a first state where the communication device belongs to the second wireless network different from the first wireless network, the first state being a state where the communication device participates in the second wireless network as a parent station;” along with all the other limitations as required by independent claim 14.
     Any comment considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferably 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUO LONG CHEN/Primary Examiner, Art Unit 2674